1/8/2021          Case 2:17-cv-10721-JTM-JVM
                               Fake subpoena could factorDocument        327-14
                                                          into Cardell Hayes' appeal ofFiled  01/12/21
                                                                                        manslaughter          Page
                                                                                                     conviction        1 of 5
                                                                                                                | The Lens




                                                                                                                                       Menu




               CRIMINAL JUSTICE



               Fake subpoena could factor into Cardell
               Hayes’ appeal of manslaughter conviction
               by CHARLES MALDONADO
               JULY 24, 2017


                       


               A lawyer for Cardell Hayes, who was convicted of manslaughter for
               killing former Saints player Will Smith, wants to add the district attorney’s
               use of a fake subpoena in that case to Hayes’ appeal record.


               That was one of three examples cited in a Lens story that revealed the
               Orleans Parish DA’s practice of sending fake subpoenas.


               The notices threatened fines and imprisonment if people didn’t show up at the
               DA’s office to talk to prosecutors. But they had no legal authority because they
               were not approved by a judge or issued by a clerk, as the law requires.


               Defense lawyers and legal experts said the notices were misleading,
               unethical and perhaps illegal. Although a spokesman for District
               Attorney Leon Cannizzaro initially defended the practice, the office
               immediately stopped using them and Cannizzaro later said they were
               improper.




                                                                                                                                              12
https://thelensnola.org/2017/07/24/fake-subpoena-used-in-cardell-hayes-case-could-factor-into-his-appeal-of-manslaughter-conviction/           1/5
1/8/2021          Case 2:17-cv-10721-JTM-JVM
                               Fake subpoena could factorDocument        327-14
                                                          into Cardell Hayes' appeal ofFiled  01/12/21
                                                                                        manslaughter          Page
                                                                                                     conviction        2 of 5
                                                                                                                | The Lens




                              Enter your email


                               Join our email list




https://thelensnola.org/2017/07/24/fake-subpoena-used-in-cardell-hayes-case-could-factor-into-his-appeal-of-manslaughter-conviction/   2/5
1/8/2021          Case 2:17-cv-10721-JTM-JVM
                               Fake subpoena could factorDocument        327-14
                                                          into Cardell Hayes' appeal ofFiled  01/12/21
                                                                                        manslaughter          Page
                                                                                                     conviction        3 of 5
                                                                                                                | The Lens




                           By clicking submit, you agree to share your email address with The Lens and
                           our email service, Mailchimp, to receive marketing, updates, and other emails
                           from us. Use the unsubscribe link in those emails to opt out at any time.




                                                                    I'm not interested




               Tiffany LaCroix, the mother of Hayes’ son, got the fake subpoena a couple
               of weeks before his trial in December. It ordered her to appear at the DA’s
               office for a private interview.


               Anthony Ibert, her lawyer, appeared in court to quash the subpoena.
               According to Chris Bowman, Cannizzaro’s spokesman, the DA’s office
               withdrew it and asked the judge to issue a real subpoena ordering LaCroix to
               show up at trial. But she never testified at the trial.


               Last week, Paul Barker, Hayes’ lawyer, asked Criminal District Court Judge
               Camille Buras to add 13 pretrial and trial documents to Hayes’ appeal
               record before the Fourth Circuit Court of Appeal.


               Among those items: a copy of the “subpoena issued by the District Attorney
               commanding the appearance of Tiffany LaCroix.” NOLA.com/The Times-
               Picayune first reported the development Monday.


               Barker said in an interview he’s not sure how the fake subpoena will figure
               into the appeal. “I don’t think it helps the state’s case, by any means,” he said.
               “If anything, it helps us.”


               Along with the fake subpoena itself, Barker wants the appeal record to include
               a transcript from the November hearing at which Ibert asked the judge to toss
               the subpoena.


               The use of “DA subpoenas” — that’s what prosecutors called them —
               apparently went on for years, but it’s not clear how often they were used.




https://thelensnola.org/2017/07/24/fake-subpoena-used-in-cardell-hayes-case-could-factor-into-his-appeal-of-manslaughter-conviction/   3/5
1/8/2021          Case 2:17-cv-10721-JTM-JVM
                               Fake subpoena could factorDocument        327-14
                                                          into Cardell Hayes' appeal ofFiled  01/12/21
                                                                                        manslaughter          Page
                                                                                                     conviction        4 of 5
                                                                                                                | The Lens




               Cannizzaro denied a public records request from The Lens for all fake
               subpoenas issued between January 2016 and mid-2017. The Lens is suing
               Cannizzaro for the records.


               The ACLU of Louisiana and the MacArthur Justice Center have filed similar
               suits. This month, a judge ordered Cannizzaro to disclose the names of
               prosecutors who used fake subpoenas. Cannizzaro is appealing that order.


               Bowman has said prosecutors used “DA subpoenas” to pressure reluctant
               witnesses to talk to prosecutors.


               “Maybe in some places if you send a letter on the DA’s letterhead that says,
               ‘You need to come in and talk to us,’ … that is sufficient. It isn’t here,”
               Bowman said. “That is why that looks as formal as it does.”


               Bowman did not immediately respond to a request for comment for this story.

               Related




               Lawsuit: Orleans                          Orleans, Jefferson                         Lawyer says Orleans
               prosecutors                               DAs face ethics                            Parish DA used a
               violated people’s                         complaints for                             fake subpoena to
               civil rights with                         prosecutors' use of                        pressure teenage
               systemic use of fake                      fake subpoenas                             molestation victim
               subpoenas


               CHARLES MALDONADO
               Charles Maldonado is the editor of The Lens. He previously worked as The
               Lens' government accountability reporter, covering local politics and
               criminal justice. Prior to joining The Lens, he worked for... More by Charles
               Maldonado




https://thelensnola.org/2017/07/24/fake-subpoena-used-in-cardell-hayes-case-could-factor-into-his-appeal-of-manslaughter-conviction/   4/5
1/8/2021          Case 2:17-cv-10721-JTM-JVM
                               Fake subpoena could factorDocument        327-14
                                                          into Cardell Hayes' appeal ofFiled  01/12/21
                                                                                        manslaughter          Page
                                                                                                     conviction        5 of 5
                                                                                                                | The Lens




                   Comments for this thread are now closed                                                                             ×

                0 Comments                The Lens           🔒 Disqus' Privacy Policy                                   
                                                                                                                        1    Login

                 Recommend                  t Tweet          f Share                                              Sort by Oldest




                                                       This discussion has been closed.



                ✉ Subscribe d Add Disqus to your siteAdd DisqusAdd                     ⚠ Do Not Sell My Data




               © 2021 THE LENS.
               PROUDLY POWERED BY NEWSPACK BY AUTOMATTIC




https://thelensnola.org/2017/07/24/fake-subpoena-used-in-cardell-hayes-case-could-factor-into-his-appeal-of-manslaughter-conviction/       5/5
